PD-0543-15
                             PD-0543-15                                COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
May 8, 2015                                                            Transmitted 5/7/2015 3:18:02 PM
                                                                        Accepted 5/8/2015 10:33:41 AM
                                                                                        ABEL ACOSTA
                            No. ____________________                                            CLERK

                      In the Texas Court of Criminal Appeals
                      ________________________________

                     SRIHARI AVULA, Petitioner
                                 V.
                  THE STATE OF TEXAS, Respondent
 __________________________________________________________________

       On Petition for Discretionary Review from the Court of Appeals
                       Fifth District of Texas at Dallas
                             No. 05-13-00405-CR
 __________________________________________________________________

                               Trial Court:
               380th District Court of Collin County, Texas
                        Cause No. 296-80285-2012
 __________________________________________________________________

   PETITIONER’S UNOPPOSED MOTION FOR ADDITIONAL
   TIME TO FILE PETITION FOR DISCRETIONARY REVIEW
 __________________________________________________________________

TO THE HONORABLE JUSTICES OF THE TEXAS COURT OF CRIMINAL

APPEALS:

       Srihari Avula, the petitioner, respectfully moves this Court for additional time

to file his petition for discretionary review, and in support thereof, would

respectfully show the following:

                                 INTRODUCTION

    1. On January 30, 2015, in that matter styled No. 05-13-00405-CR, Srihari Avula

       v. The State of Texas, the Court of Appeals, Fifth District of Texas at Dallas,

                                         -1-
   affirmed the petitioner’s conviction in all respects for the offense of driving

   while intoxicated with a child passenger younger than 15 years of age.

2. On March 19, 2015, the petitioner filed in the court of appeals Appellant’s

   Motion for Rehearing and Motion for En Banc Reconsideration. On March

   19, 2015, the court of appeals denied the petitioner’s motion for rehearing.

   On April 7, 2015, the court of appeals denied the petitioner’s motion for en

   banc reconsideration.

3. Under TRAP 68.2(a), the first PDR “must be filed within 30 days after either

   the day the court of appeals’ judgment was rendered or the day the last timely

   motion for rehearing or timely motion for en banc reconsideration was

   overruled by the court of appeals.”

4. The petitioner’s PDR is due to be filed May 7, 2015.

                               ARGUMENT

5. Under TRAP 68.2(c), “The Court of Criminal Appeals may extend the time

   to file a petition for discretionary review if a party files a motion complying

   with Rule 10.5(b) no later than 15 days after the last day for filing the

   petition.”

6. The basis of this motion is the following:

      a. The petitioner’s attorney’s daughter is disabled and has significant

         medical problems, including chronic asthma. The undersigned lives in


                                     -2-
             Dallas and his daughter lives in Tyler. For approximately the past three

             months, it has been necessary for counsel to spend a considerable

             amount of time in Tyler. This family commitment has required that

             counsel work a limited schedule.

         b. The undersigned has chronic bronchitis. During the period December

             2014 through February 2015, then again from March 2015 through the

             present, the undersigned has been required to work a limited schedule

             because of illness.

   7. The state does not oppose this motion.

   8. This Court has granted no previous extension of the time to file a petition for

      discretionary review in this case.

   9. This motion is not brought for the purpose of delay only, but so that justice

      may be done. Neither party would be unfairly prejudiced should the Court

      grant this motion, and the length of the delay in filing the PDR will not

      adversely affect these proceedings.

                                     PRAYER

      WHEREFORE, PREMISES CONSIDERED, the petitioner prays that the

Court grant this motion, in all matters, and thereby extend the time for him to file

his PDR to July 6, 2015 (60 days). The petitioner also prays for such other and

further relief, at law or in equity, to which he may show himself entitled.


                                           -3-
                                               Respectfully submitted,

                                               /s/ Jon A. Haslett
                                               Jon A. Haslett
                                               Texas Bar No. 00795141
                                               Law Office of Jon A. Haslett
                                               4475 Trinity Mills Road, Box 701599
                                               Dallas, Texas 75370-1599
                                               (214) 287-3133
                                               Jon.Haslett@hotmail.com
                                               Attorney for Petitioner


                        CERTIFICATE OF CONFERENCE

       On May 7, 2015, I conferred via email with Andrea L. Westerfeld, counsel for
the respondent, The State of Texas. Ms. Westerfeld stated that the respondent does
not oppose this motion.

                                               /s/ Jon A. Haslett


                           CERTIFICATE OF SERVICE

       Pursuant to TRAP 9.5(a), I hereby certify that on May 7, 2015, I served a true,
complete, and correct copy of the foregoing Petitioner’s Motion for Additional Time
to File Petition for Discretionary Review, via electronic filing, on the following:

           John R. Rolater, Jr., via email to JRolater@co.collin.tx.us
         Andrea L. Westerfeld, via email to AWesterfeld@co.collin.tx.us
                    Collin County District Attorney’s Office
                           Attorneys for Respondent

                                               /s/ Jon A. Haslett




                                         -4-